340 F.3d 786
Edmund Y. CHEIN, Petitioner-Appellant,v.Richard SHUMSKY, Chief Probation Officer LA County; California State Attorney General, Respondents-Appellees.
No. 01-56320.
United States Court of Appeals, Ninth Circuit.
August 13, 2003.

1
Charles M. Sevilla, Esq., Law Office, San Diego, CA, for Petitioner-Appellant.


2
Brentford Ferriera, Matthew G. Monforton, Esq., District Attorney-Los Angeles County, Los Angeles, CA, for Respondent-Appellee.


3
Cliff Gardner, Esq., San Francisco, CA, for Amicus.

ORDER

4
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Fisher was recused